FIFTH DIVISION
                              MCFADDEN, P. J.,
                            GOBEIL and PINSON, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                     June 24, 2022




In the Court of Appeals of Georgia
 A22A0496. TROTTER v. TUCKER FOOTBALL LEAGUE, INC.

      MCFADDEN, Presiding Judge.

      Yohan Trotter, a coach with the Tucker Football League, Inc., was injured in

a fight following a youth football game at the league’s field. Trotter sued the league

for damages, arguing that the league was negligent in failing to take required safety

measures at the field. The trial court granted summary judgment to the league on the

ground that the league was immune from suit under the Recreational Property Act,

OCGA § 51-3-20 et seq., and Trotter appeals. He argues that the Act’s immunity does

not apply here because the league wilfully failed to warn him of or guard against a

dangerous condition at the field. But he has not pointed to evidence demonstrating

all of the facts required to invoke that exception to the Act. So we affirm.

      1. Facts and procedural history.
      “[T]o prevail on a motion for summary judgment, the moving party must

demonstrate that there is no genuine issue of material fact, so that the party is entitled

to judgment as a matter of law[.]” Cowart v. Widener, 287 Ga. 622, 623 (1) (a) (697

SE2d 779) (2010) (citations and punctuation omitted). See OCGA § 9-11-56 (c). A

defendant, which does not bear the burden of proof at trial,

      may do this by either presenting evidence negating an essential element
      of the plaintiff’s claims or establishing from the record an absence of
      evidence to support such claims. . . . Where a defendant moving for
      summary judgment discharges this burden, the nonmoving party cannot
      rest on its pleadings, but rather must point to specific evidence giving
      rise to a triable issue.


Cowart, 287 Ga. at 623 (1) (a) (citations and punctuation omitted). We review the

trial court’s ruling on summary judgment de novo, viewing “the evidence, and all

reasonable inferences drawn therefrom, in the light most favorable to the

nonmovant.” Id. at 624 (1) (a) (citation and punctuation omitted).

      So viewed, the evidence shows that Trotter was a volunteer coach for the

league, a nonprofit organization that operated a youth football and cheerleading

program. On September 9, 2017, Trotter’s under-12 team was playing a game at its

home field. The league owned the property on which the field sat and it had not


                                            2
charged an admission fee for the game, which was open to the public. At the end of

the game, an adult spectator approached Trotter on the field and, after the two

exchanged words, the spectator physically assaulted Trotter. A child was also hit

during the altercation.

      The league was a member of the larger Youth Football Association (YFA) and

was subject to that association’s policies and procedures. One of those policies

required that the league “provide a police presence on home game days to keep unruly

spectators in line.” But at the time of the incident the league did not regularly provide

police presence (or other hired security) at its home games, including the game at

which Trotter was assaulted. The league also did not comply with a YFA policy

requiring a fence or safety barrier that separated the field from the spectator section

and was at least 15 yards from the out-of-bounds lines on the field. Instead, the field

had a fence that was less than this prescribed distance, although the league asserted

that the YFA had permitted this deviation. In addition, spectators and league officials

sometimes consumed alcohol at games, despite a YFA policy forbidding drinking at

its events. Indeed, on the day of the incident, the league representative with oversight

responsibility at the field — a member of the league’s board — had consumed alcohol

earlier in the day. In addition, on a handful of earlier occasions, physical altercations

                                           3
had broken out among adults at the field, and there was also one incident in which a

spectator was believed to have a gun.

      In his complaint, Trotter alleged that the league was negligent in failing to

provide a safe environment at the field, including failing to provide police presence

at the game and failing to have a fence or safety barrier that was at least 15 yards from

the field. The league moved for summary judgment, arguing that it was immune from

suit under the Recreational Property Act. Opposing the motion, Trotter argued among

other things that the Act’s immunity did not shield the league in this case because

there was evidence showing that the league had wilfully failed to guard or warn

against a dangerous condition. The trial court granted the league’s motion and Trotter

appeals.

      2. Analysis.

      “The Recreational Property Act shields from liability a property owner ‘who

either directly or indirectly invites or permits without charge any person to use the

property for recreational purposes(.)’ OCGA § 51-3-23.” Mercer Univ. v. Stofer, 306

Ga. 191 (830 SE2d 169) (2019). But “[n]othing in [the Act] limits in any way any

liability which otherwise exists . . . [f]or willful or malicious failure to guard or warn

against a dangerous condition, use, structure, or activity[.]” OCGA § 51-3-25 (1).

                                            4
        “‘[W]illful failure’ involves a conscious, knowing, voluntary, intentional

failure, rather than a mere inadvertent, accidental, involuntary, inattentive, inert, or

passive omission.” Stone Mountain Mem. Assn. v. Amestoy, 337 Ga. App. 467, 469-

470 (788 SE2d 110) (2016) (citations and punctuation omitted). A plaintiff such as

Trotter who seeks to invoke OCGA § 51-3-25 (1)’s wilful failure exception

        must show that the property owner . . . had actual knowledge that (1) the
        property was being used for recreational purposes; (2) a condition
        existed involving unreasonable risk of death or serious bodily harm; (3)
        the condition was not apparent to those using the property; and (4)
        having the foregoing knowledge, the property owner chose not to warn
        users in disregard of the possible consequences. Constructive knowledge
        is insufficient to meet this burden of proof[.] Importantly, the plaintiff
        must satisfy each prong of this four-part test to succeed against a
        recreational property owner under this exception.


Stone Mountain Mem. Assn., 337 Ga. App. at 470 (citations omitted; emphasis in

original). See also Ray v. Ga. Dept. of Natural Resources, 296 Ga. App. 700, 702 (2)

(675 SE2d 585) (2009) (discussing the “four-part test to determine whether a property

owner falls within [the wilful or malicious] exception” to the Recreational Property

Act).




                                            5
      On appeal, the parties appear to agree that the league’s field was used for

recreational purposes, the first prong of the four-part test. See Shields v. RDM, 355

Ga. App. 409, 415-416 (2) (844 SE2d 297) (2020) (holding that a free exhibition of

cheerleading routines was “recreational” within the meaning of the Act ). Instead, this

appeal turns on whether there exist genuine issues of material fact regarding the other

prongs of the test. If there is not a genuine issue of material fact as to each of those

prongs, then the league is entitled to summary judgment under the Act. See Lee v.

Dept. of Natural Resources, 263 Ga. App. 491, 494 (3) (588 SE2d 260) (2003)

(finding that the defendant’s wilful failure to warn of a dangerous condition was not

established as a matter of law, and so the defendant was entitled to summary

judgment, where the plaintiff did not point to evidence creating a genuine issue of

material fact as to one of the four prongs of the test establishing an exemption to

immunity under the Recreational Property Act).

      In his appellate briefs, Trotter characterizes the allegedly dangerous condition

at the field in various ways: the presence of unruly spectators at the field; the lack of

police presence at the field; and the consumption of alcohol by the board member

responsible for overseeing the game. It is not apparent that Trotter intends to argue

that each of these is a separate, dangerous condition. But even if we view them as

                                           6
such, we find no merit in Trotter’s arguments because, as to each of these conditions,

he has failed to point to evidence creating a genuine issue of material fact about at

least one of the remaining prongs in the above-described test.

      (a) Unruly spectators.

      As to unruly spectators, Trotter “failed to produce any evidence to create a jury

question as to the third prong of the test — that is, that [the league] had actual

knowledge that [the allegedly dangerous condition caused by unruly spectators was]

not apparent to those using the property.” Stone Mountain Mem. Assn., 337 Ga. App.

at 471 (emphasis in original). See also South Gwinnett Athletic Assn. v. Nash, 220 Ga.

App. 116, 119 (1) (469 SE2d 276) (1996). We have held this requirement to mean

that the property owner must know that the dangerous condition is not open and

obvious, which “depends on the objective knowledge of a reasonable person, not on

the plaintiff’s subjective knowledge.” Stone Mountain Mem. Assn., 337 Ga. App. at

473. See also Gayle v. Frank Callen Boys & Girls Club, 322 Ga. App. 412, 416 (745

SE2d 695) (2013) (holding that plaintiffs could not “satisfy their burden of

demonstrating a wilful failure to warn against a dangerous condition on the

premises,” as needed to fall within the exception to the Recreational Property Act set



                                          7
forth in OCGA § 51-3-25 (a), because, among other things, the allegedly dangerous

condition was open and obvious).

      As described above, there is evidence that spectators sometimes consumed

alcohol at the field in violation of YFA policies, that physical altercations between

adults occasionally had occurred at the field, and that on one occasion a spectator was

believed to have a gun. But we find no evidence that any unruly behavior by

spectators was not open and obvious to an objective person at the field, much less

evidence that the league had actual knowledge that the unruly behavior was not

apparent to those using the property. Consequently, Trotter has not shown that the

Recreational Property Act’s exception to immunity for wilful failure to warn or guard

applies to this allegedly dangerous condition, and this argument does not present a

ground for reversing the grant of summary judgment to the league. See Gayle, 322

Ga. App. at 416; Lee, 263 Ga. App. at 494 (3).

      (b) Lack of police presence.

      As to police presence, Trotter also failed to produce evidence to create a jury

question regarding the third prong of the test.

      The record contains evidence that a purpose for police presence would be its

deterrent effect, which implies that any such police presence — or lack thereof —

                                          8
would be open and obvious to people at the field. And Trotter offers no argument and

points to no evidence showing that the lack of police presence at the field was not

open and obvious to an objective person. Instead, he points to evidence that he,

subjectively, was unaware of the lack of police presence, citing his involvement with

his coaching obligations and his reliance on the YFA policy. But we cannot infer that

others at the field would have been similarly unaware of the lack of police presence.

And we cannot infer that league “had actual knowledge that [the lack of police

presence was] not apparent — or open and obvious — to [people using the field].”

Stone Mountain Mem. Assn., 337 Ga. App. at 473 (emphasis in original). See also

Collins v. City of Summerville, 284 Ga. App. 54, 57 (1) (643 SE2d 305) (2007).

(“[c]ircumstantial evidence may be used to show actual knowledge[, but] in order to

preserve the issue for jury determination, . . . the evidence must be such that actual

knowledge could be inferred from it”). The evidence to which Trotter points supports,

at most, an argument for the league’s constructive, rather than actual, knowledge —

that under the circumstances the league should have known that persons at the field

would assume police presence and so be unaware of its absence. This is not enough

to invoke OCGA § 51-3-25 (1)’s wilful failure exception. Stone Mountain Mem.

Assn., 337 Ga. App. at 470.

                                          9
      For these reasons, Trotter has not pointed to evidence creating a genuine issue

of material fact about whether the league had the necessary actual knowledge that the

lack of police presence was not apparent to persons using the field. So to the extent

Trotter claims that the lack of police presence was a dangerous condition separate

from the presence of unruly spectators, he has not shown that the Recreational

Property Act’s exception to immunity for wilful failure to warn or guard applies to

this allegedly dangerous condition, and this argument does not present a ground for

reversing the grant of summary judgment to the league. See Gayle, 322 Ga. App. at

416; Lee, 263 Ga. App. at 494 (3).

      (c) Board member’s consumption of alcohol.

      As to alcohol consumption by the league’s board member who was responsible

for overseeing the game, Trotter again cannot show a genuine issue of fact as to one

of the prongs of the relevant test, this time because “has presented no evidence that

this condition was one involving unreasonable risk of death or serious bodily harm.”

Collins, 284 Ga. App. at 58 (3). There is no evidence of the amount of alcohol

consumed by that person or the effect it had on him. The board member had been

watching the game from a box in the stands, and he testified that there was

“[a]bsolutely no greater chance” that, had he not been drinking, he could have run

                                         10
onto the field or otherwise acted to prevent or end the fight. Trotter does not point to

any evidence contradicting this testimony. Instead, his argument on this point is

simply equating what he describes as “drunk supervision” with “drunk driving.” We

find no merit in this argument and conclude that it does not require us to reverse the

grant of summary judgment.

      Judgment affirmed. Gobeil and Pinson, JJ., concur.




                                          11